Citation Nr: 1331833	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the cervical spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the feet.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's attempt to reopen a claim of entitlement to service connection for a chronic back condition, including arthritis of the hands, feet and cervical spine.  In January 2012, jurisdiction over the Veteran's claims folder was transferred to the Roanoke, Virginia RO.  

In October 2008, the Board remanded the case to the RO for issuance of a statement of the case (SOC) on the issues reflected on the cover page.  An SOC was issued in April 2009, and the Veteran perfected a timely appeal by filing her substantive appeal (VA Form 9) in June 2009.  


REMAND

Although in May 2013 the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claims, and conducted medical examinations, it noted no analysis of this issue. The question is jurisdictional for the Board. The Board may not review the question of whether the Veteran is entitled to the benefit unless new and material evidence is obtained to reopen the previously denied claims. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

However, the Veteran has not been advised of how to substantiate her application to reopen her claims in accordance with the law in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006)(holding that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought; and further requiring that the RO examine the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial).  

The case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following actions: 

1.  Furnish to the Veteran and her representative VCAA-compliant corrective notice regarding the request to reopen the claims of entitlement to service connection for arthritis of the cervical spine, arthritis of the hands, and arthritis of the feet.  The RO's letter should include specific notice as to the type of evidence needed to substantiate the claims.  Specifically, the letter should explain what is needed to reopen the claims (in terms that specify the bases for the prior denial), as well as what is needed to substantiate the underlying claim for service connection on the merits, pursuant to the Kent decision (cited to above).  Any additional evidence pertinent to the Veteran's claim received by the RO should be associated with the claims folder.  

2.  Upon completion of the above, the RO must readjudicate the issue on appeal and consider all evidence received since issuance of the most recent Supplemental Statement of the Case (SSOC).  If the benefit sought on appeal remains denied in any way, the Veteran and her representative should be furnished an SSOC and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until she receives further notice.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


